 Case 3:19-cv-02087-B Document 124 Filed 04/02/20                    Page 1 of 49 PageID 1771



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DIANE D. JONES, individually and on               )
behalf of herself and all others similarly        )   Civ. No. 3:19-cv-02087-B
situated,                                         )
                                                  )
           Plaintiff,                             )
                                                  )
v.                                                )
                                                  )
REALPAGE, INC. d/b/a LEASINGDESK                  )
SCREENING,                                        )
                                                  )
           Defendant.

     APPENDIX TO DEFENDANT REALPAGE, INC.’S OPPOSITION TO PLAINTIFF’S
                           MOTION TO STRIKE

     Exhibit                            Description                       Beginning Page Number
       1         Plaintiff’s Subpoena to Genuine Data Services, LLC                001
       2         Plaintiff’s Initial Disclosures                                   009
       3         RealPage’s Responses to Plaintiff’s Interrogatories, I            014
                 Nos. 1-2
       4         RealPage’s Initial Disclosures                                   019
       5         RealPage’s Supplemental Initial Disclosures                      025
       6         Letter from Plaintiff’s Counsel (Jan. 27, 2020)                  028
       7         Declaration of Jessica Lohr                                      029
       8         RealPage’s Second Supplemental Initial Disclosures               032
       9         Deposition Transcript of Pavithra Ramesh                         035
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 2 of 49 PageID 1772




                     Exhibit 1
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 3 of 49 PageID 1773




                                                            Appendix 001
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 4 of 49 PageID 1774




                                                            Appendix 002
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 5 of 49 PageID 1775




                                                            Appendix 003
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 6 of 49 PageID 1776




                                                            Appendix 004
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 7 of 49 PageID 1777




                                                            Appendix 005
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 8 of 49 PageID 1778




                                                            Appendix 006
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 9 of 49 PageID 1779




                                                            Appendix 007
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 10 of 49 PageID 1780




                                                            Appendix 008
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 11 of 49 PageID 1781




                      Exhibit 2
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                 Page 12 of 49 PageID 1782



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

DIANE D. JONES and JAMES ARNOLD, )
individually and on behalf of themselves and )    Civ. No. 1:19-cv-501-JG
all others similarly situated,               )
                                             )
        Plaintiffs,                          )    PLAINTIFF’S INITIAL DISCLOSURES
                                             )
v.                                           )
                                             )
REALPAGE, INC. d/b/a LEASINGDESK )
SCREENING,                                   )
                                             )
        Defendant.


       Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs state as

follows:

       A.      Knowledgeable Persons. The name and, if known, the address and telephone

number of each individual likely to have discoverable information – along with the subjects of that

information – that the disclosing party may use to support its claims or defenses, unless the use

would solely be for impeachment.

               1.     Diane D. Jones, c/o Francis & Mailman, P.C., 1600 Market Street, Suite

2510, Philadelphia, PA 19103, T: (215) 735-8600. Ms. Jones has knowledge of her claims in this

matter, her application to rent housing from Marietta Road Senior High Rise Apartments, operated

by Interstate Real Estate Management, and her request for her file from Defendant.

               2.     James Arnold, c/o Francis & Mailman, P.C., 1600 Market Street, Suite

2510, Philadelphia, PA 19103, T: (215) 735-8600. Mr. Arnold has knowledge of his claims in this

matter, his applications to rent housing from the San Juan in Montrose and Anciano, a property

managed by Foundation Property.

               3.     Representatives of Defendant RealPage, Inc. Defendant’s representatives




                                                                              Appendix 009
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                    Page 13 of 49 PageID 1783



will have knowledge of Defendant’s policies and procedures for obtaining public record

information, compiling consumer reports, and disclosing information to consumers upon request,

and about Defendant’s actions with respect to Plaintiffs, including its sale of data to third parties,

and its interactions directly with Plaintiffs.

                4.      Representatives of any third party vendors from which Defendant obtains

public records data. These vendors will have knowledge of the information available to Defendant

regarding public records.

                5.      Representatives of Interstate Realty Management, operators of Marietta

Road Senior High Rise apartments. Interstate Realty has knowledge of Plaintiff Diane Jones’s

application to rent housing.

                6.      Representatives of the San Juan in Montrose. The San Juan has knowledge

of Plaintiff James Arnold’s application to rent housing

                7.      Representatives of Foundation Property, managers of Anciano, a complex

of rental homes. Foundation Property has knowledge of Plaintiff James Arnold’s application to

rent housing

                8.      All persons identified by Defendant in its Initial Disclosures.

        These individuals have information and knowledge of the allegations contained within

Plaintiffs’ Class Action Complaint, Defendant’s practice of obtaining and selling public records

on consumer reports, Defendant’s practice for disclosing information to consumers, and the public

record information available to Defendant.

        B.      Documents. A copy – or a description by category and location – of all documents,

electronically stored information, and tangible things that the disclosing party has in its possession,

custody, or control and may use to support its claims or defenses, unless the use would be solely

for impeachment.


                                                  2
                                                                                 Appendix 010
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                  Page 14 of 49 PageID 1784



       Without waiving any objections, Plaintiff identifies the following documents:

       •       Documents relating to Plaintiff Diane Jones’s application for housing through

Interstate Realty Management, operators of Marietta Road Senior High Rise apartments.

       •       Documents relating to Plaintiff James Arnold’s application for housing at the San

Juan in Montrose.

       •       Documents relating to Plaintiff James Arnold’s application for housing through

Foundation Property, managers of Anciano.

       •       Documents related to the criminal records incorrectly alleged by Defendant to be

matched to Plaintiffs.

•      Documents relating to Plaintiff’s request for a copy of his file from Defendant. [???]

       Plaintiff reserves the right to identify and use additional categories of documents if, during

the course of discovery and investigation concerning this litigation, Plaintiff learns that such

additional documents may be relevant.

       C.      Damages. A computation of each category of damages claimed by the disclosing

party – who must also make available for inspection and copying as under Rule 34 the documents

or other evidentiary material, unless privileged or protected from disclosure, on which each

computation is based, including materials bearing on the nature and extent of injuries suffered.

       Under the Fair Credit Reporting Act, Plaintiffs seek that an order be entered certifying the

proposed Classes under Rule 23 of the Federal Rules of Civil Procedure and appointing Plaintiffs

and their counsel to represent the Class; that judgment be entered for Plaintiffs and the Classes

against Defendant for statutory, actual, and punitive damages, pursuant to 15 U.S.C. § 1681n; that

the Court award costs and reasonable attorney’s fees, pursuant to 15 U.S.C. §§ 1681n, 1681o; and

that the Court grant such other and further relief as may be just and proper. There is no

“computation” for the statutory damages at issue in this case, other than their valuation by a jury.


                                                 3
                                                                               Appendix 011
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                  Page 15 of 49 PageID 1785



No computation of actual or punitive damages can be made without further discovery.

       D.      Insurance. For inspection and copying as under Rule 34, any insurance agreement

under which an insurance business may be liable to satisfy all or part of a possible judgment in the

action or to indemnify or reimburse for payments made to satisfy the judgment.

       Not applicable.

       As investigation and discovery in this matter is ongoing, Plaintiff reserves the right to

supplement these disclosures pursuant to the requirements of Rule 26(a)(1) of the Federal Rules of

Civil Procedure, if necessary.


Dated: July 15, 2019                          BY:       /s/ John Soumilas
                                              FRANCIS & MAILMAN, P.C.
                                              JAMES A. FRANCIS (pro hac vice)
                                              JOHN SOUMILAS (pro hac vice)
                                              LAUREN KW BRENNAN (pro hac vice)
                                              1600 Market Street, Suite 2510
                                              Philadelphia, PA 19103
                                              T: 215.735.8600
                                              F: 215.940.8000
                                              E: jfrancis@consumerlawfirm.com
                                              E: jsoumilas@consumerlawfirm.com
                                              E: lbrennan@consumerlawfirm.com

                                              COHEN & MIZRAHI LLP
                                              DANIEL C. COHEN (pro hac vice forthcoming)
                                              EDWARD Y. KROUB (pro hac vice forthcoming)
                                              300 Cadman Plaza West, 12th Floor
                                              Brooklyn, NY 11201
                                              T: 929/575-4175
                                              F: 929/575-4195
                                              E: dan@cml.legal
                                              E: edward@cml.legal




                                                 4
                                                                               Appendix 012
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 16 of 49 PageID 1786



                                  O’TOOLE, McLAUGHLIN, DOOLEY
                                  & PECORA, CO., LPA
                                  Matthew A. Dooley (Ohio #0081482)
                                  Stephen M. Bosak (Ohio #0092443)
                                  5455 Detroit Road
                                  Sheffield Village, Ohio 44054
                                  T: (440) 930-4001
                                  F: (440) 934-7208
                                  E: apecora@omdplaw.com
                                  E: sbosak@omdplaw.com




                                     5
                                                            Appendix 013
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 17 of 49 PageID 1787




                      Exhibit 3
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                     Page 18 of 49 PageID 1788




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO


 DIANE D. JONES and JAMES ARNOLD,

                         Plaintiffs,                   Case No. 1:19-cv-501-JG

                                                       DEFENDANT’S OBJECTIONS AND
                                                       RESPONSES TO PLAINTIFF JONES’
                                                       FIRST SET OF INTERROGATORIES

         v.
                                                       District Court Judge James S. Gwin
 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,                                            Magistrate Judge William H. Baughman

                         Defendant.

                  DEFENDANT’S OBJECTIONS AND RESPONSES TO
                PLAINTIFF JONES’ FIRST SET OF INTERROGATORIES

       Pursuant to Fed. R. Civ. P. 26 and 33, Defendant RealPage, Inc. d/b/a LeasingDesk

Screening, (“RealPage” or “Defendant”) objects and responds to Plaintiff Diane D. Jones’

(“Plaintiff”) First Set of Interrogatories as follows:

                                 PRELIMINARY STATEMENT

       Defendant has not yet completed its investigation of the facts relating to this action, has

not yet completed its discovery, and has not yet completed its preparation for trial. Consequently,

the following responses are provided without prejudice to Defendant’s right to introduce, at the

time of trial or other proceedings, subsequently discovered information relating to the proof of

presently known material facts and to introduce all information, whenever discovered, relating to




                                                   1
                                                                                 Appendix 014
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                    Page 19 of 49 PageID 1789



the proof of subsequently discovered material facts. However, Defendant does not assume any

duty of ongoing amendment to these responses.

                  OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

        RealPage objects to the definition of “Defendant/You/Your” insofar as it includes any

“agency, subsidiary(ies), parent corporation(s) and/or any of its branches, departments, employees,

agents, contractual affiliates, or others connected by legal relationship, in the broadest sense.” This

definition is vague, ambiguous, and woefully overly broad and unduly burdensome, given that it

would encompass third parties or entities, whose information and/or documents are not within

RealPage’s possession, custody, or control, or whose information has no relevance or bearing on

the claims or defenses at issue in this matter.

                            RESPONSES TO INTERROGATORIES

        1.     Identify all entities, public or private, from which you have obtained any of the

criminal record information that you sell about consumers, from March 6, 2014 to the present.

        ANSWER: RealPage objects to this Interrogatory as vague, ambiguous, and overbroad,

including because it is not limited to the specific claims or the tenant screening reports at issue in

this action.

        Subject to and without waiving any objections, RealPage obtains criminal record

information from publicly available sources. The criminal record information contained in the

relevant tenant screening reports was obtained from the Maryland Department of Corrections, the

Nevada Department of Corrections, and the Georgia Corrections Supplemental. This information

was accurately retrieved by a reputable vendor, Genuine Data Services, LLC, and thereafter

provided to RealPage.




                                                  2
                                                                                 Appendix 015
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                    Page 20 of 49 PageID 1790



       2.      Identify the entity or entities, public or private, from which you obtained the

criminal record information appearing on the consumer report you sold about Plaintiff Jones on or

about August 28, 2017.

       ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, including with

respect to the phrase “consumer report you sold.”

       Subject to and without waiving any objections, RealPage obtains criminal record

information from publicly available sources. The criminal record information contained in the

relevant tenant screening report was obtained from the Georgia Corrections Supplemental. This

information was accurately retrieved by a reputable vendor, Genuine Data Services, LLC and

thereafter provided to RealPage.



       3.      How much did you charge for the consumer report that you sold about Plaintiff

Jones to Interstate Realty Management/Marietta Road?

       ANSWER: RealPage objects to the Interrogatory as not relevant because the amount

RealPage charges for consumer reports has no bearing on the claims or defenses asserted in this

action. RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, commercial or proprietary information.



       4.      State the cost to you of obtaining the Fulton County, Georgia criminal record

information appearing on the consumer report you sold about Plaintiff Jones on or about

August 28, 2017.

       ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, specifically

with respect to the undefined terms “cost” and “criminal record information.” RealPage objects




                                                   3
                                                                                  Appendix 016
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                 Page 21 of 49 PageID 1791



Plaintiffs’ screening reports, including with respect to any changes made “since the filing of this

lawsuit.”

 Dated:     July 18, 2019                        By:/s/ Timothy St. George
                                                     Ronald I. Raether, Jr.
                                                     Troutman Sanders LLP
                                                     5 Park Plaza, Suite 1400
                                                     Irvine, CA 92614
                                                     Tel: (949) 622-2700
                                                     Fax: (949) 622-2739

                                                      Timothy St. George (pro hac vice)
                                                      Troutman Sanders LLP
                                                      1001 Haxall Point
                                                      Richmond, Virginia 23219
                                                      Telephone: (804) 697-1200
                                                      Facsimile: (804) 698-1339

                                                      Attorneys for Defendant
                                                      RealPage, Inc.




                                                10
                                                                              Appendix 017
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 22 of 49 PageID 1792




                                                           Appendix 018
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 23 of 49 PageID 1793




                      Exhibit 4
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                Page 24 of 49 PageID 1794



                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE NORTHERN DISTRICT OF OHIO


 DIANE D. JONES and JAMES ARNOLD,
 on behalf of themselves
 and all others similarly situated,

                       Plaintiff,                 Case No. 1:19-cv-501-JG


        v.
                                                  District Court Judge James S. Gwin
 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,                                       Magistrate Judge William H. Baughman

                       Defendant.




               DEFENDANT REALPAGE, INC.’S INITIAL DISCLOSURES

       Pursuant to Federal Rule of Civil Procedure 26(a)(1), and this Court’s policies and

procedures, Defendant RealPage, Inc., incorrectly identified as RealPage, Inc. d/b/a LeasingDesk

Screening (“RealPage”), provides the following Initial Disclosures to Plaintiffs, Diane D. Jones

and James Arnold (“Plaintiffs”).

       While RealPage has made reasonable efforts under the circumstances to identify and locate

witnesses, responsive documents, and information, RealPage reserves the right to identify further

witnesses and to produce documents that are subsequently located at a later date. RealPage has not

completed its investigation of the facts, witnesses, or documents relating to this case, has not

completed discovery, has not completed an analysis of available data, and has not completed




                                                                             Appendix 019
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                    Page 25 of 49 PageID 1795



preparation for trial. Accordingly, the following disclosures are made without waiving the rights

of RealPage to supplement the disclosures to include information that has been subsequently

discovered or omitted through inadvertence or good faith oversight.

       By making these disclosures, RealPage does not represent that it is identifying every

witness, document or tangible thing that it may use to support their case. Rather, the disclosures

of RealPage represent a good faith effort to identify discoverable information it currently

reasonably believes may be used to support its claims or defenses as required by Federal Rule of

Civil Procedure 26(a)(1). These disclosures do not include information that may be used solely for

impeachment purposes.

       The disclosures of RealPage are made without waiving, in any way: (1) any claim of

privilege or work product; (2) the right to object on the grounds of competency, relevancy and

materiality, hearsay, or any other proper ground, to the use of any such information for any

purpose, in whole or in part, in any subsequent proceeding in this action or any other action; and

(3) the right to object on any and all grounds, at any time, to any discovery request or proceeding

involving or relating to the subject matter of these disclosures.

       Finally, these disclosures do not identify or otherwise include information concerning

experts, as that subject is not covered by Federal Rule of Civil Procedure 26(a)(1).

       I.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION
               THAT DEFENDANTS MAY USE TO SUPPORT THEIR DEFENSES

       Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A) and based on the information

reasonably available to RealPage at this time and subject to further investigation of the case,

RealPage: (a) describes the individuals likely to have discoverable information that the disclosing

party may use to support its claims or defenses (unless solely for impeachment); and (b) identifies

the subject of the information. The following list should not be construed as a final witness list,



                                                -2-
                                                                              Appendix 020
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                  Page 26 of 49 PageID 1796



and RealPage reserves the right to supplement or amend this disclosure upon further investigation

and discovery in this case. Accordingly, RealPage identifies the following individuals:

       1.      Plaintiffs have knowledge of the claims and alleged damages set forth in the First

Amended Complaint. On information and belief, Plaintiffs’ addresses and telephone numbers are

as follows:

               (a)     Plaintiff Jones – Address: 22709 Lakeshore Blvd., Apt. 250C, Euclid, OH
                       44123; Phone: 216-640-5419

               (b)     Plaintiff Arnold – Address: 227 N. Ute Avenue, Apt. 12 G, Montrose, CO
                       81401; Phone: 970-417-1242

       2.      Employees of RealPage (including those involved in handling any data about

Plaintiff) may have information or knowledge relating to the allegations and claimed damages set

forth in Plaintiffs’ First Amended Complaint, the preparation of the reports at issue in this case,

the general operation of RealPage, and the authenticity of any documents produced by RealPage.

RealPage identifies James Hilliard, Becky Boyst, Pavithra Ramesh, and Lee Castiglione as its

corporate representatives, who may only be contacted through RealPage’s counsel in this matter.

       3.      Representative(s) of Marietta Road Senior High Rise apartments (“Marietta”) are

likely to have information or knowledge related to the allegations and claimed damages by Plaintiff

Jones in the First Amended Complaint, including relative to Plaintiff Jones’ alleged application

for housing and the report at issue in this case. The representative(s)’ addresses and telephone

numbers are unknown at this time;

       4.      Representative(s) of the San Juan apartments (“San Juan”) are likely to have

information or knowledge related to the allegations and claimed damages by Plaintiff Arnold in

the First Amended Complaint, including relative to Plaintiff Arnold’s alleged application for

housing and the report at issue in this case. The representative(s)’ addresses and telephone numbers

are unknown at this time;


                                               -3-
                                                                               Appendix 021
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                  Page 27 of 49 PageID 1797



       5.      Representative(s) of the Anciano Tower apartments (“Anciano”) are likely to have

information or knowledge related to the allegations and claimed damages by Plaintiff Arnold in

the First Amended Complaint, including relative to Plaintiff Arnold’s alleged application for

housing and the report at issue in this case. The representative(s)’ addresses and telephone numbers

are unknown at this time;

       6.      Certain individuals identified in documents produced by Plaintiffs, RealPage; and

third parties may have information or knowledge related to the allegations and claimed damages

set forth in Plaintiffs’ First Amended Complaint;

       7.      Other third parties may have information or knowledge of Plaintiff’s allegations

and claimed damages, as well as the authenticity of any documents produced, the identity of whom

may be obtained through discovery;

       8.      Certain persons identified by Plaintiffs in their Rule 26(a)(1) Initial Disclosures

may have information or knowledge related to the allegations and claimed damages set forth in

Plaintiffs’ First Amended Complaint;

       9.      Any person necessary for rebuttal or impeachment;

       10.     Any person deposed by any party to this action;

       11.     RealPage reserves the right to add additional witnesses as they become known

through the course of discovery; and

       12.     RealPage further reserves the right to supplement these disclosures upon receiving

additional information concerning the nature of Plaintiffs’ claims and alleged damages.

       II.     DOCUMENTS DEFENDANTS MAY USE TO SUPPORT THEIR
               DEFENSES

       Based on the information reasonably available to RealPage at this time, pursuant to Federal

Rule of Civil Procedure 26(a)(1)(B), the documents that RealPage may use to support their



                                               -4-
                                                                               Appendix 022
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                     Page 28 of 49 PageID 1798



defenses consist of certain documents concerning the furnishing of information to Marietta, the

San Juan, and Anciano relating to Plaintiffs. These documents are located in RealPage’s offices in

Texas. These documents consist of the following:

       •      Documents consisting of and relating to the screening reports at issue in this case;

       •      Communications, and internal records indicating communications, with Plaintiffs

              relating to disputes submitted and their requests for a copy of their consumer file;

       •      Internal records relating to Plaintiffs’ disputes and their requests for a copy of their

              consumer file;

       •      Documents relating to the retrieval and use of public record information; and

       •      Certain of RealPage’s final, confidential, and proprietary policies and procedures

              relating to their compliance with relevant sections of the FCRA.

       RealPage also may rely on documents, data, compilations and tangible things that are

produced by Plaintiffs in support of their First Amended Complaint, including those produced as

part of any Rule 26(a)(1) Initial Disclosures or in response to any Requests for Production of

Documents, or that are produced in response to any subpoena duces tecum issued in this case,

including any subpoena to Marietta, the San Juan, and/or Anciano. This identification of

documents does not waive any privilege that may apply to those documents or any such documents

which are inadvertently produced as part of these disclosures. RealPage reserves the right to

supplement its disclosures.

       III.      COMPUTATION OF DAMAGES

       RealPage does not seek any damages at this time, but it reserves the right to do so. Further,

RealPage denies liability to Plaintiffs for any damages.




                                                  -5-
                                                                                 Appendix 023
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                 Page 29 of 49 PageID 1799



       IV.     INSURANCE PAYMENTS

       RealPage states that its has not identified any insurance agreement implicated by this

action at this stage of the proceedings. RealPage further refers Plaintiff to the documents

produced in this case.



Dated: August 16, 2019                       TROUTMAN SANDERS LLP

                                            By:      /s/ Ronald I. Raether
                                                     Ronald I. Raether (Bar No. 0067731)
                                                     5 Park Plaza, Suite 1400
                                                     Irvine, California 92614
                                                     Tel: (949) 622-2700
                                                     Fax: (949) 622-2739
                                                     Ron.Raether@troutman.com

                                                     Timothy St. George (pro hac vice)
                                                     1001 Haxall Point
                                                     Richmond, Virginia 23219
                                                     Telephone: (804) 697-1200
                                                     Facsimile: (804) 698-1339
                                                     Tim.st.george@troutman.com

                                                     Jessica R. Lohr (pro hac vice)
                                                     11682 El Camino Real, Suite 400
                                                     San Diego, California 92130
                                                     Tel: (858) 509-6044
                                                     Fax: (858) 509-6040
                                                     Jessica.lohr@troutman.com
                                                     Attorneys for Defendant
                                                     RealPage Inc., d/b/a LeasingDesk Screening




                                               -6-
                                                                              Appendix 024
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 30 of 49 PageID 1800




                      Exhibit 5
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                  Page 31 of 49 PageID 1801



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 DIANE D. JONES,

                        Plaintiff,                 Case No. 3:19-cv-02087-B

         v.

 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,

                        Defendant.

                DEFENDANT’S SUPPLEMENTAL INITIAL DISCLOSURES

        Pursuant to Federal Rule of Civil Procedure 26(a)(1), Defendant RealPage, Inc., incorrectly

identified as RealPage, Inc. d/b/a LeasingDesk Screening (“RealPage”), provides the following

Supplemental Initial Disclosures to Plaintiff Diane D. Jones (“Plaintiff”).

        I.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION
                THAT DEFENDANT MAY USE TO SUPPORT ITS DEFENSES

        RealPage supplements its initial disclosures to identify the following persons:

        1.      Manjit Sohal, a current employee of RealPage, as its corporate representative, who

may only be contacted through RealPage’s counsel in this matter.

        2.      Corporate representative(s) of Genuine Data Services, LLC (“GDS”) are likely to

have information or knowledge related to the allegations and claimed damages by Plaintiff in the

Second Amended Complaint, including relative to GDS’s practices for collecting and supplying

public records to RealPage. The representative(s)’ addresses and telephone numbers are unknown

at this time.




                                                                              Appendix 025
Case 3:19-cv-02087-B Document 124 Filed 04/02/20     Page 32 of 49 PageID 1802



Dated: January 17, 2020           TROUTMAN SANDERS LLP

                                  By:     /s/ Ronald I. Raether
                                          Ronald I. Raether (Bar No. 0067731)
                                          5 Park Plaza, Suite 1400
                                          Irvine, California 92614
                                          Tel: (949) 622-2700
                                          Fax: (949) 622-2739
                                          Ron.Raether@troutman.com

                                          Attorneys for Defendant
                                          RealPage Inc., d/b/a LeasingDesk Screening




                                    -2-
                                                                 Appendix 026
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                Page 33 of 49 PageID 1803



                                CERTIFICATE OF SERVICE

       I declare under penalty of perjury that a copy of the foregoing Defendants’ Supplemental

Initial Disclosures was mailed today with postage prepaid to:


                                 James A. Francis
                                 John Soumilas
                                 Lauren K.W. Brennan
                                 Francis and Mailman, P.C.
                                 1600 Market Street, 25th Floor
                                 Philadelphia, PA 19103


Date: January 17, 2020                              /s/ Ronald I. Raether
                                                    Ronald I. Raether




                                              -3-
                                                                            Appendix 027
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 34 of 49 PageID 1804




                      Exhibit 6
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                                   Page 35 of 49 PageID 1805


                    101•
                    II
                           11   FRANCIS· MAILMAN· SOUMILAS
                                                 CON SUM ER LAW FIRM                            P.C.




                                                January 27, 2020

Via Electronic Mail

Ronald I. Raether
Troutman Sanders LLP
5 Park Plaza, Suite 1400
Irvine, CA 92614

       Re:     Jones v. Rea/Page, Inc., No. 3:19-cv-02087-B (N.D. Tex.)

Ron:

         We are in receipt of Defendant's Supplemental Initial Disclosures, dated January 17, 2020.
Although the document identifies Manjit Sohal and an unidentified corporate representative of
Genuine Data Services, LLC, the disclosure does not meet the requirements of Fed. R. Civ. P.
26(a)(l)(A)(i): "the name and, if known, the address and telephone number of each individual
likely to have discoverable information- along with the subjects of that information .... " As such,
the supplemental disclosure does not meet the purposes of the Federal Rule, and Plaintiff seeks
information required by the Rule so that she can take discovery from these witnesses, as may be
appropriate. If we do not receive a complete disclosure as required by Rule 2 , we cannot properly
take discovery, and thus we will seek to preclude Defendant from us· g improperly disclosed
persons in its defense of this case.




cc:    Timothy J. St. George
       Jessica Lohr
       Virginia Bell Flynn




                                1600 MARKET STREET   ! SUITE 251 0 I Pl-ULADELPHJA, PA 191 03
                                           ?215.735,8600 ! F2Hi940.:SOOO
                            WWW.OONSliME:Rl.AWFmllLCOM    l WWW.CRED!TREPORTPROBU:MS..COM



                                                                                                  Appendix 028
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 36 of 49 PageID 1806




                      Exhibit 7
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                    Page 37 of 49 PageID 1807



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DIANE D. JONES, individually and on               )
behalf of herself and all others similarly        )   Civ. No. 3:19-cv-02087-B
situated,                                         )
                                                  )
           Plaintiff,                             )
                                                  )
v.                                                )
                                                  )
REALPAGE, INC. d/b/a LEASINGDESK                  )
SCREENING,                                        )
                                                  )
           Defendant.

        DECLARATION OF JESSICA LOHR IN SUPPORT OF REALPAGE, INC.’S
              OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE

I, Jessica Lohr, the undersigned, hereby declare:

           1.      I am admitted pro hac vice to the United States District Court for the Northern

District of Texas. I am a member in good standing of the State Bar of California, an attorney in

the law firm of Troutman Sanders, LLP, and counsel for defendant RealPage, Inc. (“RealPage”)

in the above captioned matter.

           2.      I submit this declaration in support of RealPage’s Opposition to Plaintiff’s Motion

to Strike.

           3.      After receiving Plaintiff’s meet and confer letter regarding RealPage’s initial

disclosures, on February 19, 2019, I reached out to Plaintiff’s counsel to meet and confer on the

issues raised in the correspondence, as it was unclear from the brief letter what exactly Plaintiff’s

counsel contended was insufficient.

           4.      Over a week passed without a response from Plaintiff’s counsel, and only after I

further requested a meet and confer did Plaintiff’s counsel make themselves available on March 3,

2020.

41937928


                                                                                 Appendix 029
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                    Page 38 of 49 PageID 1808



           5.    During that March 3, 2020 meet and confer call, Plaintiff’s counsel, Lauren

Brennan, indicated that Plaintiff would move to strike the Initial Disclosures unless RealPage

disclosed the name of the corporate representative before the class certification fact discovery cut-

off, which was three days later (March 6, 2020).

           6.    On the call, Ms. Brennan raised the potential need to take the depositions of these

companies, through their representatives.

           7.    I pointed out that there was obviously not going to be time for Plaintiff to depose

such persons before the class certification discovery cut-off, which was only days later.

           8.    Ms. Brennan and I discussed the possibility of Plaintiff taking the depositions of

the third parties at issue after the certification discovery cutoff, including the potential of

submitting a joint stipulation to the Court in that regard.

           9.    Ms. Brennan and I also discussed that, given that Plaintiff’s class certification

motion was not due until May 29, 2020, there was plenty of time for these depositions to take

place, and that the parties could agree to stipulate to an extension for that limited purpose.

           10.   As a result of the meet and confer call, I reached out to the third parties to obtain

the names of the corporate representatives that each party would be designating on the topics

identified by RealPage.

           11.   I was then able to obtain the names of the corporate representatives that the third

parties currently anticipated they would use in connection with any testimony on the topics

identified.

           12.   After the Motion was filed, on March 23, 2020, my colleague Timothy St. George

reached out to Plaintiff’s counsel to request that Plaintiff withdraw the Motion to Strike. In this

correspondence, RealPage’s counsel offered again that it would consent to Plaintiff taking



41937928


                                                                                Appendix 030
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                     Page 39 of 49 PageID 1809



additional discovery as to these third parties if needed, even though the class certification discovery

cut-off had passed.

           I declare under penalty of perjury that the foregoing is true and correct. Executed on April

2, 2020, at San Diego, California.

                                                         /s/ Jessica Lohr
                                                         Jessica Lohr




41937928


                                                                                  Appendix 031
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                   Page 40 of 49 PageID 1810



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 DIANE D. JONES,

                        Plaintiff,                  Case No. 3:19-cv-02087-B

         v.

 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,

                        Defendant.

            DEFENDANT’S SECOND SUPPLEMENTAL INITIAL DISCLOSURES

       Pursuant to Federal Rule of Civil Procedure 26(a)(1), Defendant RealPage, Inc., incorrectly

identified as RealPage, Inc. d/b/a LeasingDesk Screening (“RealPage”), provides the following

Second Supplemental Initial Disclosures to Plaintiff Diane D. Jones (“Plaintiff”).

       I.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION
               THAT DEFENDANT MAY USE TO SUPPORT ITS DEFENSES

       RealPage supplements its initial disclosures to identify the following persons:

       1.      Kevin Cook, the Regional Property Manager for The Michaels Organization

(“TMO”), which is the property management company that manages the Marietta Road

Apartments (“Marietta”), is likely to have information or knowledge related to the allegations and

claimed damages by Plaintiff in the First Amended Complaint, including relative to Plaintiff Jones’

application for housing at Marietta and the report at issue in this case. Mr. Cook resides in Atlanta,

Georgia and can be contacted by email at kcook@tmo.com or by phone at (404) 516-3512.

       2.      Jessica Jordan, the corporate representative of Genuine Data Services, LLC

(“GDS”) is likely to have information or knowledge related to the allegations and claimed damages




                                                                                Appendix 032
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                Page 41 of 49 PageID 1811



by Plaintiff in the Second Amended Complaint, including relative to GDS’s practices for collecting

and supplying public records to RealPage. Ms. Jordan resides in Lexington County, South

Carolina and can only be contacted through counsel: John Papianou at Montgomery McCracken

Walker & Rhoads LLP, (215) 772-7389, jpapianou@mmwr.com.



Dated: March 6, 2020                         TROUTMAN SANDERS LLP

                                            By:     /s/ Jessica R. Lohr
                                                    Jessica R. Lohr (CA Bar No. 302348)
                                                    11682 El Camino Real, Suite 400
                                                    San Diego, California 92130
                                                    Tel: (858) 509-6044
                                                    Fax: (858) 509-6040
                                                    Jessica.lohr@troutman.com

                                                    Attorneys for Defendant
                                                    RealPage Inc., d/b/a LeasingDesk Screening




                                              -2-
                                                                             Appendix 033
Case 3:19-cv-02087-B Document 124 Filed 04/02/20                Page 42 of 49 PageID 1812



                               CERTIFICATE OF SERVICE

       I declare under penalty of perjury that a copy of the foregoing Defendants’ Second

Supplemental Initial Disclosures was sent by electronic mail and by U.S. Mail today, with

postage prepaid to:


                                 James A. Francis
                                 John Soumilas
                                 Lauren K.W. Brennan
                                 Francis and Mailman, P.C.
                                 1600 Market Street, 25th Floor
                                 Philadelphia, PA 19103


Date: March 6, 2020                                 /s/ Jessica R. Lohr
                                                    Jessica R. Lohr




                                              -3-
                                                                            Appendix 034
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 43 of 49 PageID 1813




                      Exhibit 8
Case 3:19-cv-02087-B Document 124 Filed 04/02/20   Page 44 of 49 PageID 1814




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


             DIANE D. JONES and               :
             JAMES ARNOLD, individually       :
             and on behalf of                 :
             themselves and all others        :
             similarly situated,              :
                                              :
                               Plaintiffs,    :
                                              :
             v.                               :    Case No. 1:19-cv-501-JG
                                              :
             REALPAGE, INC., d/b/a            :
             LeasingDesk SCREENING,           :
                                              :
                               Defendant.     :

                   VIDEOTAPED AND ORAL DEPOSITION OF PAVITHRA RAMESH,
             produced as a witness at the instance of the Plaintiffs,
             and duly sworn, was taken in the above-styled and
             -numbered cause on August 9, 2019, from 11:05 a.m. to
             3:49 p.m., before Christine Simons, CSR in and for the
             State of Texas, reported by machine shorthand, at
             RealPage, Inc., 2201 Lakeside Boulevard, Richardson,
             Texas, 75082, pursuant to the Federal Rules of Civil
             Procedure.




                            SUMMIT COURT REPORTING, INC.
                    Certified Court Reporters and Videographers
                           1500 Walnut Street, Suite 1610
                          Philadelphia, Pennsylvania 19102
                   424 Fleming Pike, Hammonton, New Jersey 08037
                  (215) 985-2400 * (609) 567-3315 * (800) 447-8648
                              www.summitreporting.com




                                                            Appendix 035
Case 3:19-cv-02087-B Document 124 Filed 04/02/20     Page 45 of 49 PageID 1815
                                                                               Page 16
                                       PAVITHRA RAMESH


         1   understanding of what their process is and what
         2   RealPage's process is.
         3         Q.   All right.      So you've mentioned the word
         4   "vendors" multiple times, who do you mean when you use
         5   that term?
         6         A.   For criminal bulk data, we use Genuine Data
         7   Services, and we also have out-of-network searches with
         8   backgroundchecks.com, and for landlord/tenant data, we
         9   have LexisNexis.
        10         Q.   So these are private companies that sell
        11   information about public records to RealPage?
        12         A.   I don't know if they're private, but yes, they
        13   are companies that sell public records, criminal and
        14   landlord/tenant, to RealPage.
        15         Q.   And am I correct that the basic part of the
        16   business is that RealPage investigates and does
        17   background reports on tenant applicants and tries to
        18   determine whether any of those applicants have a
        19   criminal background or some eviction-type record with --
        20   with a prior landlord?
        21                     MR. RAETHER:      Objection, vague and
        22   ambiguous.
        23         A.   We provide a comprehensive screening report
        24   based on the property's criteria, so criminal and
        25   landlord/tenant could be included if the property wants



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                Appendix 036
Case 3:19-cv-02087-B Document 124 Filed 04/02/20     Page 46 of 49 PageID 1816
                                                                               Page 17
                                       PAVITHRA RAMESH


         1   it.   We also do rental history and credit checks, so it
         2   depends on what the property has said and asked for.
         3         Q.   Okay.    That's helpful.
         4                     With respect to Genuine Data Services, you
         5   said that RealPage acquires bulk criminal data is I
         6   believe what you called it; is that correct?
         7         A.   That is correct, yes.
         8         Q.   Could you pinpoint what bulk criminal data is?
         9         A.   For sure.      So Genuine Data Services gathers
        10   public records information across different
        11   jurisdictions and provides it to us in a regular
        12   cadence, it provides updates to us in a regular cadence
        13   as a file, which we then maintain in our severs, SQL
        14   severs, which is what we call bulk data.               It makes
        15   searching easier and instantaneous.
        16         Q.   And am I correct that Genuine Data Services
        17   focuses on criminal records?
        18         A.   Yes.
        19         Q.   What does backgroundchecks.com focus on?
        20         A.   They also focus on criminal records, but they
        21   focus on county-level criminal records, things that we
        22   cannot get in the bulk data, either because it's not
        23   readily available or there's reasons why the
        24   jurisdiction cannot provide it to the bulk.                So in those
        25   cases, they send a court runner to gather the



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                Appendix 037
Case 3:19-cv-02087-B Document 124 Filed 04/02/20     Page 47 of 49 PageID 1817
                                                                               Page 21
                                       PAVITHRA RAMESH


         1                    THE REPORTER:       I didn't hear the end of the

         2   question.    Could you restate that?

         3                    MR. SOUMILAS:       Yes.

         4         Q.   As part of the contractual relationship between

         5   Genuine Data Services and RealPage, do you know whether

         6   Genuine Data Services is required to go out and acquire

         7   the complete court record for any crime to deliver it as

         8   part of these bulk deliveries of data to RealPage?

         9         A.   Yes, they are.

        10         Q.   So let's just make sure I understand your

        11   testimony in that regard, and to help with that, I want

        12   to show you a document, which we'll mark as Ramesh 3 for

        13   purposes of today's proceedings.            It has Bates numbers

        14   RealPage Jones 1 through 3.

        15                    (Exhibit No. 3 marked.)

        16                    THE REPORTER:       I have it marked.

        17         Q.   Okay.    Ms. Ramesh, have you seen this document

        18   before?

        19         A.   I have.

        20         Q.   What is it?

        21         A.   Say that again?       Sorry.

        22         Q.   What is it?

        23         A.   Yesterday.

        24         Q.   I'm sorry.     So what is this document, could you

        25   identify it for the record, please?



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                Appendix 038
Case 3:19-cv-02087-B Document 124 Filed 04/02/20     Page 48 of 49 PageID 1818
                                                                               Page 23
                                       PAVITHRA RAMESH


         1         Q.   And that is because RealPage, you know, daily
         2   uses Genuine Data Services to acquire bulk criminal data
         3   you said?
         4         A.   That is correct, yes.
         5         Q.   (Inaudible.)
         6         A.   Sorry, could you repeat that?
         7         Q.   I'm sorry?
         8         A.   Could you repeat -- could you repeat that,
         9   please?
        10         Q.   (Inaudible) as the vendor source for this
        11   information?
        12                     THE REPORTER:       The first part cut out
        13   again.
        14         Q.   I'm sorry, I'll try again.           Is there anything
        15   unusual about the fact that we see Genuine Data Services
        16   as the vendor source for this information?
        17         A.   No, nothing unusual.
        18         Q.   And then it tells us that Genuine Data Services
        19   is pulling records from something called GADOCSPL.                  Do
        20   you see that on the left side of that same line?
        21         A.   Yes, I do.
        22         Q.   Do you know what that is?
        23         A.   It is -- it's a jurisdictional code that
        24   Genuine Data Services uses to tell us where the -- which
        25   jurisdiction they're pulling that information from.



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                Appendix 039
Case 3:19-cv-02087-B Document 124 Filed 04/02/20     Page 49 of 49 PageID 1819
                                                                               Page 68
                                       PAVITHRA RAMESH


         1

         2

         3

         4

         5

         6

         7         Q.   All right.      Now along with that, I'd like you
         8   to take a look at Ramesh 3, which is the screening
         9   report that was prepared in this case in August 2017 for
        10   the plaintiff, Diane Jones.           Do you have that as well?
        11         A.   Yes, I do.
        12         Q.   All right.      So I want to see if I can walk you
        13   through the process of matching.            Let's start, I guess,
        14   where the beginning would be, where you're getting an
        15   inquiry from a client that there's a tenant applicant
        16   and they're looking to screen them; would that be
        17   correct?
        18         A.   Yes, that is correct.
        19         Q.   Are your tenant applicants allowed to access
        20   some computer system to make that request for a -- for a
        21   screening report?
        22         A.   Yes.
        23         Q.   Okay.    And in this case, it looks that it's --
        24   Marietta Road is the landlord that's making the request,
        25   correct?



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                Appendix 040
